We have again considered the matters set up in appellant's motion relative to the alleged insufficience of the facts to show probable cause for the search made by the officers, at the time liquor was found in possession of appellant. The sufficience of such facts, if without contradiction, is for the trial court, — and his decision will be accorded that respect usually given the conclusions reached by trial courts upon such hearing. We are still of opinion that the facts in evidence in this case fully justified the conclusion reached by us originally, viz: that same showed probable cause and justified the search.
The motion for rehearing will be overruled.
Overruled. *Page 339